Exhibit 10.3
EXTENSION AGREEMENT
June 8, 2011
SITEL, LLC
c/o SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Mr. Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150
Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011 and as it may be further amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.
Each Lender party to this letter agreement (this “Extension Agreement”, and each
such Lender, an “Extending Lender”) hereby severally agrees to convert on
June 8, 2011 (the “Effective Date”) the Original U.S. Term Loans set forth on
such Lender’s applicable Extension Election to Extended U.S. Term Loans with the
terms set forth on Annex I hereto. Each Extended U.S. Term Loan provided
pursuant to this Extension Agreement shall be subject to the terms and
conditions set forth in the Credit Agreement. Each Extending Lender also agrees
that the provisions set forth on Annex I attached hereto shall be applicable to
its Extended U.S. Term Loans.

 



--------------------------------------------------------------------------------



 



Each Extending Lender hereby:
1. confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements delivered
pursuant thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Extension Agreement;
2. agrees that it will, independently and without reliance upon the
Administrative Agent, the other Agents, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;
3. appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents or any other instrument or document furnished pursuant thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto;
4. agrees that its Extended U.S. Term Loans resulting from the effectiveness of
this Extension Agreement (if any) shall be referred to as “Tranche A Extended
U.S. Term Loans”;
5. authorizes the Agents to execute such amendments to the Loan Documents as are
considered to be necessary or advisable pursuant to Section 1.17 of the Credit
Agreement;
6. agrees that it will continue to perform, in accordance therewith, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender;
7. to the extent required by Section 1.11 of the Credit Agreement, in the case
of each Non-US Lender, attaches the forms prescribed by the Internal Revenue
Service of the United States, certifying as to its entitlement to a complete
exemption from United States withholding taxes with respect to all payments to
be made under the Credit Agreement and the other Loan Documents; and
8. (a) acknowledges and agrees that the Fourth Amendment complies in all
respects with the Credit Agreement (prior to giving effect to the Fourth
Amendment), including Section 11.1 thereof, and consents and agrees to the
amendments and other agreements made in the Second Amendment, (b) acknowledges
and agrees that this Extension Agreement complies in all respects with the
Credit Agreement, including Sections 1.17 and 11.1 thereof, and (c) consents in
accordance with the Credit Agreement, including Sections 1.17 and 11.1 thereof,
to the extensions and other agreements contemplated herein.
Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Extension Agreement and consents to
the supplement of the Fourth Amendment and/or the Credit Agreement effected
pursuant to this Extension Agreement. Each Credit Party hereby confirms that the
Guaranty by such Credit Party will continue to guarantee,

 



--------------------------------------------------------------------------------



 



to the fullest extent possible in accordance with such Guaranty, the payment and
performance of all applicable Obligations. Each Credit Party hereby confirms
that each relevant Collateral Document to which it is a party or otherwise bound
and all Collateral of such Credit Party encumbered thereby will continue to
secure, to the fullest extent possible in accordance with such Collateral
Document, the payment and performance of all Obligations of such Credit Party.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound, as amended (including as amended and
modified by this Extension Agreement), shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Extension Agreement. Each Credit Party
represents and warrants that, after giving effect to the amendments and other
agreements made in this Extension Agreement, all representations and warranties
made by it in each Loan Document to which it is a party or otherwise bound are
true and correct in all material respects on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true and correct in all material respects on and as of such
earlier date.
The U.S. Borrower and each other Credit Party party hereto has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Extended U.S. Term Loans are secured in accordance with the Collateral
Documents (other than with respect to modification agreements to Mortgages, if
any, that shall be provided no later than 60 days (or such greater number of
days as agreed to by Administrative Agent in its sole discretion) following the
effective date of this Extension Agreement).
In order to induce Lenders to enter into this Extension Agreement and to
supplement the Fourth Amendment and/or the Credit Agreement in the manner
provided herein, the U.S. Borrower and each other Credit Party represents and
warrants to the Administrative Agent and each Lender that the following
statements are true and correct in all material respects:
1. Each Credit Party which is party hereto has all requisite power and authority
to enter into this Extension Agreement.
2. The execution and delivery of this Extension Agreement by each Credit Party
that is a party hereto have been duly authorized by all necessary action on the
part of each such Credit Party.
3. The execution, delivery and performance by each Credit Party of this
Extension Agreement (including the extensions of maturity contemplated hereby)
does not and will not (i) violate any applicable law or regulation, or any order
or decree of any court or Governmental Authority except where such violation
would not reasonably be expected to have a Material Adverse Effect, (ii)
contravene any provision of such Person’s charter, bylaws or partnership or
operating agreement, memorandum or articles of association (or equivalent) as
applicable, (iii) conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound except where such conflict, breach or
default would not reasonably be expected to have a Material Adverse Effect,
(iv) result in the creation or imposition of any Lien upon any material property
of such Person other than those in favor of Collateral Agent, on behalf of
itself and Secured Parties, pursuant to the Loan Documents other than Liens
permitted hereunder and (v) require the consent or approval of any Governmental
Authority, other than those which have been (or will be within any applicable
statutory time limits) duly obtained, made or complied with on or prior to the
date hereof.

 



--------------------------------------------------------------------------------



 



4. No registration with, consent or approval of, or notice to, or other action
to, with or by, any Governmental Authority is or will be required in connection
with the execution and delivery by each Credit Party of this Extension
Agreement.
5. This Extension Agreement has been duly executed and delivered by each of the
Credit Parties that is a party thereto and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
6. After giving effect to the amendments and other agreements made in this
Extension Agreement, the representations and warranties contained in Section 3
of the Credit Agreement (after giving effect to this Extension Agreement) are
and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
7. After giving effect to the amendments and other agreements made in this
Extension Agreement, no event has occurred and is continuing that would
constitute an Event of Default or a Default.
Upon the execution of a counterpart of this Extension Agreement by the U.S.
Borrower and each other Credit Party and each Extending Lender, the delivery to
the Administrative Agent of a fully executed copy hereof (including by way of
counterparts and by electronic delivery) and the payment of any fees required in
connection herewith, this Extension Agreement and the conversions, extensions
and other agreements contemplated herein shall become effective as of June 8,
2011. The parties hereto agree that the aggregate principal amount of Original
U.S. Term Loans converted into Extended U.S. Term Loans pursuant to this
Extension Agreement is $9,934,890.66.
After the effectiveness of this Extension Agreement in accordance with the
preceding paragraph, this Extension Agreement may only be changed, modified or
varied by written instrument in accordance with the requirements for the
modification of Loan Documents pursuant to Section 11.1 of the Credit Agreement.
THIS EXTENSION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED

 



--------------------------------------------------------------------------------



 



AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
This Extension Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



            Very truly yours,


KATONAH X CLO LTD, as an Extended U.S.
Term Lender
      By:   /s/ Daniel Gilligan         Name:   Daniel Gilligan        Title:  
Authorized Officer
Katonah Debt Advisors, L.L.C.
As Manager     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            NOB HILL CLO, LIMITED, as an Extended U.S.
Term Lender
      By:   /s/ Bradley Kane         Name:   Bradley Kane        Title:  
Portfolio Manager        NOB HILL CLO II LIMITED, as an Extended
U.S. Term Lender
      By:   /s/ Bradley Kane         Name:   Bradley Kane        Title:  
Portfolio Manager     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



                  APOSTLE LOOMIS SAYLES SENIOR LOAN FUND, as an Extended U.S.
Term Lender    
 
           
 
      By: Loomis, Sayles & Company, L.P., its
Investment Manager    
 
           
 
      By: Loomis, Sayles & Company,
Incorporated, its General Partner    
 
           
 
  By:   /s/ Mary McCarthy
 
   
 
      Name: Mary McCarthy    
 
      Title: Vice President    
 
                CONFLUENT 4 LIMITED, as an Extended U.S.
Term Lender    
 
           
 
      By: Loomis, Sayles & Company, L.P., as Sub-Manager    
 
           
 
      By: Loomis, Sayles & Company, Incorporated,
its General Partner    
 
           
 
  By:   /s/ Mary McCarthy
 
   
 
      Name: Mary McCarthy    
 
      Title: Vice President    
 
                LOOMIS SAYLES CLO I, LTD., as an Extended U.S. Term Lender    
 
           
 
      By: Loomis, Sayles & Company, L.P., its Collateral Manager    
 
           
 
      By: Loomis, Sayles & Company, Incorporated, its General Partner    
 
           
 
  By:   /s/ Mary McCarthy
 
   
 
      Name: Mary McCarthy    
 
      Title: Vice President    

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



                      THE LOOMIS SAYLES SENIOR LOAN FUND, LLC, as an Extended
U.S. Term Lender    
 
                        By: Loomis, Sayles & Company, L.P., its
Managing Member    
 
                        By: Loomis, Sayles & Company, Incorporated, its General
Partner    
 
                    By:   /s/ Mary McCarthy                  
 
      Name:   Mary McCarthy    
 
      Title:   Vice President    

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

SITEL, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        CLIENTLOGIC HOLDING LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Director   
    SITEL CANADA CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            SITEL WORLDWIDE CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Global Chief Financial Officer        SITEL OPERATING CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SERVICE ZONE HOLDINGS, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        CATALOG RESOURCES, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            1293219 ONTARIO INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        1293220 ONTARIO INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL MEXICO S.A. DE C.V.
      By:   /s/ David Beckman         Name:   David Beckman        Title:  
Secretary        CLIENTLOGIC (UK) HOLDING LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Director   
    CLIENTLOGIC LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Director   
    CLIENTLOGIC (UK) LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
 

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            SITEL INTERNATIONAL, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        NATIONAL ACTION FINANCIAL SERVICES, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL CUSTOMER CARE, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL TELESERVICES CANADA, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL (BVI) INTERNATIONAL, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            SITEL EUROPE LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SITEL UK LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SITEL NEW ZEALAND LIMITED
      By:   /s/ Steven Barker         Name:   Steven Barker        Title:  
Director        CLIENTLOGIC B.V.
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SYSTEMS INTEGRATED TELEMARKETING NETHERLANDS B.V.
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board                               

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            SITEL GMBH
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SRM INKASSO GMBH
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SITEL IBERICA TELESERVICES, S.A.U.
      By:   /s/ Pedro Lozano         Name:   Pedro Lozano        Title:  
General Manager / Director        SITEL BELGIUM NV
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SITEL FINANCE CORP.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL PANAMA, S.A.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            SITEL PHILIPPINES CORPORATION
      By:   /s/ Steven Barker         Name:   Steven Barker        Title:  
Director     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent
      By:   /s/ Gabe Jacobson       Name:     Gabe Jacobson      Title:    
Authorized Signatory     

[Signature Page to Extension Agreement (US Term Loan)]

 



--------------------------------------------------------------------------------



 



ANNEX I TO EXTENSION AGREEMENT
1. Extended Term Loan Maturity Date of such Extended U.S. Term Loans:
January 30, 2017
2. Applicable U.S. Term Loan Index Margin: 5.75%
3. Applicable U.S. Term Loan LIBOR Margin: 6.75%
4. Scheduled amortization of such Extended U.S. Term Loans: None
5. Such Extended U.S. Term Loans shall, from and after the Effective Date, be
part of the Tranche A Extended U.S. Term Loan class for all purposes of the
Credit Agreement.

 